Case 2:19-cv-00062-GZS Document 11 Filed 04/09/19 Page 1 of 3              PageID #: 188



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

WELLS FARGO EQUIPMENT                    )
FINANCE, INC.,                           )
                                         )
      Plaintiff,                         )
v.                                       )      2:19-cv-00062-GZS
                                         )
GLOBAL ENERGY SERVICES,                  )
INC., et al.,                            )
                                         )
      Defendants                         )


                   ORDER ON MOTION FOR ATTACHMENT AND
                     ATTACHMENT ON TRUSTEE PROCESS

      The matter is before the Court on Plaintiff’s Motion for Attachment and Attachment

on Trustee Process. (ECF No. 5.) Through the motion, Plaintiff asks the Court to approve

an attachment and an attachment on trustee process in the amount of $991,275.50 against

the property of Defendants Global Energy Services, Inc. (Global Energy), and Global

Environmental Solutions, Inc. (Global Environmental).

      Defendants did not respond to the motion for attachment, nor did Defendants

respond to Plaintiff’s complaint. Upon Plaintiff’s request, the Court entered a default

against Defendants on the complaint. (Order, ECF No. 9.)

      Following a review of the record and after consideration of Plaintiff’s argument, the

Court grants Plaintiff’s motion for attachment and attachment on trustee process.

                                      DISCUSSION

      Pursuant to Federal Rule of Civil Procedure 64 and Local Rule 64, the Court applies

Maine law when presented with a motion for attachment and attachment on trustee process.
Case 2:19-cv-00062-GZS Document 11 Filed 04/09/19 Page 2 of 3                           PageID #: 189



To obtain an attachment or an attachment on trustee process, a plaintiff must demonstrate

“that it is more likely than not that the plaintiff will recover judgment in an amount equal

to or greater than the aggregate sum of the attachment and any insurance, bond, or other

security, and any property or credits attached by other writ of attachment or by trustee

process known or reasonably believed to be available to satisfy the judgment.” M. R. Civ.

P. 4A(c), 4B(c). A motion for attachment or an attachment on trustee process must be

accompanied by an affidavit or affidavits setting forth “specific facts sufficient to warrant

the required findings and shall be upon the affiant’s own knowledge, information or belief;

and so far as upon information and belief, shall state that the affiant believes this

information to be true.” M. R. Civ. P. 4A(i), 4B(c).

        In this action, Plaintiff asserts that Defendants breached their obligations under the

terms of certain equipment leases. (Plaintiff’s complaint, ECF No. 1.) Plaintiff’s motion,

which includes an affidavit of James Ferrini, a vice-president with Plaintiff, and several

exhibits, establishes that Plaintiff is the lessor in seven separate leases of equipment to

Global Energy. 1 (Affidavit of James Ferrini, ECF No. 5-1.)                    Global Environmental

guaranteed Global Energy’s performance under the terms of the leases. (ECF No. 5-9.)

The uncontroverted record also establishes that Global Energy defaulted on the leases and

that despite notice of the default, Global Environmental failed to satisfy Global Energy’s

obligations under the leases. (Affidavit of James Ferrini ¶¶ 14 – 19.)




1
  Altec Capital Services, LLC, and Global Energy were the original parties to the leases. Altec assigned
its right, title and interest in the leases to Plaintiff. (ECF No. 5-10.)
Case 2:19-cv-00062-GZS Document 11 Filed 04/09/19 Page 3 of 3                 PageID #: 190



       In accordance with the terms of the leases, Plaintiff accelerated the payments under

the leases. (Affidavit of James Ferrini ¶ 18.) According to Plaintiff, the amount due under

the leases, exclusive of interest and costs, is $ 991,275.50. (Id.)

       Through its submission, Plaintiff has established that it is more likely than not to

prevail on its claim that Global Energy failed to satisfy its obligations under the leases and

on its claim that Global Environmental is in breach of its guaranty. Plaintiff has also

demonstrated that it is more likely than not to recover a judgment against Defendants in an

amount equal to or greater than $991,275.50. Plaintiff has further shown that due to Global

Energy’s possession and use of the leased property, the leased property is not readily

available to Plaintiff to satisfy or secure any judgment, and that the value of the property

is depreciating. (Affidavit of James Ferrini ¶ 21.) Plaintiff, therefore, has established that

it is entitled to an attachment and an attachment on trustee process against Defendants’

property in the amount of $991,275.50.

                                            CONCLUSION

       Based on the foregoing analysis, the Court grants Plaintiff’s Motion for Attachment

and Attachment on Trustee Process. The Court approves an attachment and an attachment

on trustee process against the property of Global Energy Services, Inc. and Global

Environmental Solutions, Inc., jointly and severally, in the amount of $991,275.50.

                                          NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

Dated this 9th day of April, 2019.          /s/ John C. Nivison
                                            U.S. Magistrate Judge
